Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the remarks filed on 10/22/2020. Currently, claims 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (Pub. No. US 2002/0078430 A1) in view of Chen et al. (Pat. No. US 6,569,695 B1), herein Chen.
Regarding claim 1, Miyazaki discloses a manufacturing method for a semiconductor device comprising: forming polysilicon films on a wafer and a monitor wafer in a wafer process; measuring at least one of a film thickness and phosphorus concentration of the polysilicon film formed on the monitor wafer to obtain a measured value; selecting one of a plurality of mask patterns based on the measured value; and etching the polysilicon film formed on the wafer using the selected mask pattern to (inherently) form the polysilicon resistor (Miyazaki: Fig. 1 and paragraphs [0032], [0038]-[0041], [0050]; “…for the light intensity pattern obtained for each layer, a model of the layer is selected:( S22). For example, in simulating a light intensity pattern for a mask pattern which defines a first poly-silicon layer, the underlay state of the poly-silicon wiring layer is recognized by making reference to the layout design pattern data, and a relevant model is selected. If the underlay of the first poly-silicon layer is not uniform, several models for different underlays are selected… formed in the Psub active region (n+ layer) 13 as a poly-silicon layer include isolated lines 16A-16C of different widths and parallel lines 17A-17E, 18A-18E, and 19A-19E of different widths and spacings. Formed in the Nwell active region (p+ layer) 15 as a poly-silicon layer include isolated lines 20A-20C of different widths and parallel lines 21A-21E,22A-22E, and 23A-23E of different widths and spacings. The multi-layer test pattern is formed on a basis of test pattern data to make a test wafer.”). 
Miyazaki does not specifically state simultaneously forming polysilicon films on a wafer and a monitor wafer under the same growth condition in a wafer process.
However, in the same field of endeavor, Chen discloses a manufacturing method for a semiconductor device comprising: simultaneously forming polysilicon films on a wafer and a monitor wafer under the same growth condition in a wafer process; measuring at least one of a film thickness and phosphorus concentration of the polysilicon film formed on the monitor wafer to obtain a measured value (Chen: column 1, line 59, to column 2, line 16, and column 2, lines 43-53).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method for the semiconductor device of Miyazaki in 
Regarding claim 10, Miyazaki in view of Chen teaches the manufacturing method for a semiconductor device according to claim 1, further comprising: forming a transistor structure having a gate, a gate wiring and a gate pad which are connected to the gate on the wafer wherein the polysilicon resistor is a built-in gate resistor connected between the gate wiring and the gate pad (Miyazaki: Figs. 4, 10, 13(j)-14 and paragraphs [0032], [0038], [0061], [0073]).
Regarding claims 2-9 and 11-14, Miyazaki in view of Chen teaches the limitations of claims 2-9 and 11-14 based on how resistance of thin films are measured in physics as shown below, where ρ is the resistivity, A is the cross-sectional area, and L is the length. The cross-sectional area can be split into the width W and the sheet thickness t.

    PNG
    media_image1.png
    224
    352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    205
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    58
    183
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    25
    102
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    227
    media_image5.png
    Greyscale

As it can be seen above, it would have been obvious to one of ordinary skill in the art to select the mask pattern in a way to decrease the resistance value of the polysilicon resistor (normally sought after) by decreasing the film .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Chen, as applied above, and further in view of Kabe et al. (Pub. No. US 2008/0032511 A1), herein Kabe.
Regarding claim 15, Miyazaki in view of Chen does not specifically show the measuring at least one of a film thickness and phosphorus concentration of 
However, in the same field of endeavor, Kabe shows measuring at least one of a film thickness and impurity concentration of a film formed on a wafer conducted via at least one of an ellipsometer and fluorescent X-ray analysis (Kabe: paragraph [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art to 
measure at least one of a film thickness and phosphorus concentration of the polysilicon film formed on the monitor wafer via at least one of an ellipsometer and fluorescent X-ray analysis, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 1-14 are also rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (Pub. No. US 2002/0078430 A1) in view of Ishii et al. (Pub. No. US 2005/0130332 A1), herein Ishii.
Regarding claim 1, Miyazaki discloses a manufacturing method for a semiconductor device comprising: forming polysilicon films on a wafer and a monitor wafer in a wafer process; measuring at least one of a film thickness and phosphorus concentration of the polysilicon film formed on the monitor wafer to obtain a measured value; selecting one of a plurality of mask patterns based on the measured value; and etching the polysilicon film formed on the wafer using the selected mask pattern to (inherently) form the polysilicon resistor (Miyazaki: Fig. 1 and paragraphs [0032], [0038]-[0041], [0050]; “…for the light intensity pattern obtained for each layer, a model of the layer is selected:( S22). For example, in simulating a light intensity pattern for a mask pattern which defines a first poly-silicon layer, the underlay state of the poly-silicon wiring layer is recognized by making reference to the layout design pattern data, and a relevant model is selected. If the underlay of the first poly-silicon layer is not uniform, several models for different underlays are selected… formed in the Psub active region (n+ layer) 13 as a poly-silicon layer include isolated lines 16A-16C of different widths and parallel lines 17A-17E, 18A-18E, and 19A-19E of different widths and spacings. Formed in the Nwell active region (p+ layer) 15 as a poly-silicon layer include isolated lines 20A-20C of different widths and parallel lines 21A-21E,22A-22E, and 23A-23E of different widths and spacings. The multi-layer test pattern is formed on a basis of test pattern data to make a test wafer.”). 
Miyazaki does not specifically state simultaneously forming polysilicon films on a wafer and a monitor wafer under the same growth condition in a wafer process.
However, in the same field of endeavor, Ishii discloses a manufacturing method for a semiconductor device comprising: simultaneously forming polysilicon films on a wafer and a monitor wafer under the same growth condition in a wafer process and measuring characteristics of the monitor element (Ishii: Fig. 1 and paragraphs [0102], [0109]).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method for the semiconductor device of Miyazaki in view of Ishii to be capable of manufacturing the semiconductor device with a high 
Regarding claim 10, Miyazaki in view of Ishii teaches the manufacturing method for a semiconductor device according to claim 1, further comprising: forming a transistor structure having a gate, a gate wiring and a gate pad which are connected to the gate on the wafer wherein the polysilicon resistor is a built-in gate resistor connected between the gate wiring and the gate pad (Miyazaki: Figs. 4, 10, 13(j)-14 and paragraphs [0032], [0038], [0061], [0073], and Ishii: paragraph [0005]).
Regarding claims 2-9 and 11-14, Miyazaki in view of Ishii teaches the limitations of claims 2-9 and 11-14 based on how resistance of thin films are measured in physics as shown below, where ρ is the resistivity, A is the cross-sectional area, and L is the length. The cross-sectional area can be split into the width W and the sheet thickness t.

    PNG
    media_image1.png
    224
    352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    205
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    58
    183
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    25
    102
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    227
    media_image5.png
    Greyscale

As it can be seen above, it would have been obvious to one of ordinary skill in the art to select the mask pattern in a way to decrease the resistance .

Claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Ishii, as applied above, and further in view of Kiyota et al. (Pub. No. US 2002/0115228 A1), herein Kiyota.
Regarding claim 15, Miyazaki in view of Ishii does not specifically show the measuring at least one of a film thickness and phosphorus concentration of 
However, in the same field of endeavor, Kiyota shows measuring at least one of a film thickness and impurity concentration of a film formed on a wafer conducted via at least one of an ellipsometer and fluorescent X-ray analysis (Kiyota: paragraphs [0004], [0019], [0021], [0034], [0073], [0079], [0085], [0091], [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art to 
measure at least one of a film thickness and phosphorus concentration of the polysilicon film formed on the monitor wafer via at least one of an ellipsometer and fluorescent X-ray analysis, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Response to Arguments
Applicant's arguments filed on 10/22/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, Chen (in last paragraph of column 1) says “… in this method, a dummy wafer is placed into the fabricating machine to be processed under the same conditions as in the real production. A substantially uniform conformal layer is formed on the dummy wafer, wherein the thickness of the conformal layer is controlled…” which discloses the claimed limitation “simultaneously forming polysilicon films on a wafer and a monitor wafer under the same growth condition in a wafer process.” Chen uses broader terms which covers both simultaneously and consecutively (or sequentially); “under the same conditions” can be “under the same the same conditions” Chen attempts to comprise both options. 
Furthermore, references Ishii, Li (Pub. No. US 2008/0272371 A1), Ebata (Pub. No. US 2004/0067370 A1; paragraphs [0002], [0005]), and Kim (Pub. No. US 6,734,458 B2) are cited.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 27, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813